DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of Applicant's claim for foreign priority based on an application filed in Europe on 9/26/2019.  It is noted, however, that Applicant has not filed a certified copy of the EP19306204.9 application as required by 37 CFR 1.55.  It is further noted that an attempt to electronically retrieve the foreign application was unsuccessful.
Information Disclosure Statement
The information disclosure statement submitted on 1/28/2021 has been considered by the Examiner and made of record in the application file.	
Drawings
The drawings are objected to because the unlabeled rectangular boxes shown in Figures 1 and 2 should be provided with descriptive text labels.
The drawings are objected to because the lines, numbers, and letters are not durable, clean, black, sufficiently dense and dark, and uniformly thick and well-defined in Figures 5-10.  Figures 5-10 all include gray elements which cause the lines, numbers, and letters to not be durable, clean, black, sufficiently dense and dark, and uniformly thick and well-defined.  Additionally, drawings must be black and white (monochrome) except when another form (grayscale or color) is the only practicable medium for illustrating the claimed invention.  For Figures 5-10, black and white drawings are sufficient to illustrate the claimed invention.
  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office Action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the Examiner, the Applicant will be notified and informed of any required corrective action in the next Office Action.  The objection to the drawings will not be held in abeyance.
EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Nicholas S. Drysdale on 4/28/2022.

The application has been amended as follows (only amended claims shown):

2. (Currently Amended) A computer-implemented method of training a predictor configured to predict 
receiving training data relating to a strength of signals received from wireless access points at positions in an indoor environment,
wherein the training data includes:
a subset of labeled data including signal strength values and location labels; and
a subset of unlabeled data including signal strength values and not including labels indicative of locations; and
training a classification neural network jointly with a variational autoencoder,
wherein the classification neural network is configured to receive signal strength values of the training data as input and to output a predicted location to decoder neural networks of the variational autoencoder,
wherein training the classification neural network together with the variational autoencoder includes minimizing a reconstruction loss and a prediction loss, the reconstruction loss being calculated between the signal strength values of the training data and reconstructed signal strength values, and the prediction loss being calculated between the predicted location and the location labels for the subset of labeled data of the training data, and
wherein the classification neural network forms the predictor configured to predict the location of the computing device in the indoor environment.
Allowable Subject Matter
Claims 1-22 are allowed.

The following is an Examiner’s statement of reasons for allowance:
Considering claim 1, the best prior art found during the prosecution of the present application, Zhao et al. (U.S. Patent Application Publication No. 2010/0090899 A1) (hereinafter Zhao), Shahidi et al. (U.S. Patent Application Publication No. 2016/0371394 A1) (hereinafter Shahidi), Ghourchian et al. (U.S. Patent Application Publication No. 2019/0349715 A1) (hereinafter Ghourchian), Arditi (U.S. Patent Application Publication No. 2020/0309960 A1) (hereinafter Arditi), J. Yoo et al. Semi-supervised learning for mobile robot localization using wireless signal strengths, 2017 International Conference on Indoor Positioning and Indoor Navigation (IPIN) (disclosed on Applicant’s IDS, hereinafter Yoo), and M. Mohammadi et al. Semisupervised deep reinforcement learning in support of IoT and smart city services, IEEE Internet of Things Journal, 5(2) (disclosed on Applicant’s IDS, hereinafter Mohammadi), fails to disclose, teach, or suggest the limitations of training a variational autoencoder to minimize a reconstruction loss of the signal strength values of the training data, wherein the variational autoencoder includes: encoder neural networks configured to encode the signal strength values in a latent variable; and decoder neural networks configured to decode the latent variable to reconstructed signal strength values to determine the reconstruction loss; and training a classification neural network to minimize a prediction loss on the labeled data, wherein the classification neural network generates a predicted location based on the latent variable, and wherein the encoder neural networks and the classification neural network form the predictor configured to predict the location of the computing device in the indoor environment in combination with and in the context of all of the other limitations in claim 1.
Considering claim 2, the best prior art found during the prosecution of the present application, Zhao, Shahidi, Ghourchian, Arditi , Yoo , and Mohammadi, fails to disclose, teach, or suggest the limitations of training a classification neural network jointly with a variational autoencoder, wherein the classification neural network is configured to receive signal strength values of the training data as input and to output a predicted location to decoder neural networks of the variational autoencoder, wherein training the classification neural network together with the variational autoencoder includes minimizing a reconstruction loss and a prediction loss, the reconstruction loss being calculated between the signal strength values of the training data and reconstructed signal strength values, and the prediction loss being calculated between the predicted location and the location labels for the subset of labeled data of the training data, and wherein the classification neural network forms the predictor configured to predict the location of the computing device in the indoor environment in combination with and in the context of all of the other limitations in claim 2.
Considering claim 13, the best prior art found during the prosecution of the present application, Zhao, Shahidi, Ghourchian, Arditi , Yoo , and Mohammadi, fails to disclose, teach, or suggest the limitations of wherein the encoder neural networks are trained jointly with decoder neural networks as a variational autoencoder to minimize a reconstruction loss and the classification neural network is trained to minimize a prediction loss in combination with and in the context of all of the other limitations in claim 13.
Considering claim 14, the best prior art found during the prosecution of the present application, Zhao, Shahidi, Ghourchian, Arditi , Yoo , and Mohammadi, fails to disclose, teach, or suggest the limitations of wherein the classification neural network is trained together with a variational autoencoder based on minimizing a reconstruction loss and a prediction loss, and wherein, during the training, the classification neural network outputs the predicted location to decoder neural networks of the variational autoencoder in combination with and in the context of all of the other limitations in claim 14.
Claims 3-12 and 15-22 are also allowed by virtue of their dependency on claims 2 and 14.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Gray et al. (U.S. Patent Application Publication No. 2003/0043073 A1) discloses position detection and location tracking in a wireless network;
Seo et al. (U.S. Patent Application Publication No. 2020/0007844 A1) discloses an apparatus and method for providing 3-dimensional around view; and
Ebrahimi Afrouzi et al. (U.S. Patent Application Publication No. 2022/0066456 A1) discloses an obstacle recognition method for autonomous robots.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MARK G. PANNELL whose telephone number is (303)297-4245.  The Examiner can normally be reached on Monday through Friday 8:00 am to 3:00 pm (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.






/Mark G. Pannell/Examiner, Art Unit 2642